Citation Nr: 0838478	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-25 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO granted service 
connection for PTSD and bilateral tinnitus, and assigned 50 
and 10 percent ratings, respectively, effective March 26, 
2004.  The RO also denied service connection for a bilateral 
knee disability.  In a June 2006 statement of the case, the 
RO increased the rating for PTSD to 70 percent, also 
effective March 26, 2004.  The veteran has continued to seek 
a higher initial rating for his PTSD.

After issuance of the June 2008 supplemental statement of the 
case (SSOC), but prior to the September 2008 notification of 
certification of the appeal to the Board, the RO received 
additional VA outpatient treatment (VAOPT) records dated from 
July 2007 to August 2008.  The VAOPT records dated after May 
31, 2008 had not been considered by the RO in the June 2008 
SSOC.  However, as these VAOPT records do not contain 
evidence of symptomatology of the veteran's PTSD and tinnitus 
that was not previously of record, they are not pertinent to 
the issues on appeal.  A remand for issuance of a SSOC is 
therefore not warranted.  See 38 C.F.R. §§ 19.31(b)(1), 
19.37(a) (2008).

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 26, 2004, the veteran's PTSD has been 
manifested by deficiencies in most of the areas of work, 
school, family, judgment, thinking and mood, but complete 
occupational and social impairment has not been demonstrated 
and he is currently employed full time.

2.  The veteran experiences bilateral tinnitus, which does 
not cause marked interference with employment, frequent 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.21, 
4.130 Code 9411 (2008).

2.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus, and there is 
no basis for referral for consideration of an extraschedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims being decided herein arise from the veteran's 
disagreement with the initial ratings assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case. 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of private and VA treatment reported 
by the veteran.  He was also provided September 2004 VA 
examination as to his PTSD and tinnitus, and a November 2006 
VA examination as to the severity of his PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for 
tinnitus and PTSD are thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA must give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, in cases such as this one where the claim on 
appeal involves a request for a higher initial assignment of 
a disability rating following the grant of service 
connection, the evidence to be considered is not limited to 
that reflecting the current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment. 38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The evidence reflects that the veteran has not had the total 
occupational and social impairment required for a 100 percent 
rating for PTSD, or any of the specific symptoms listed in 
the criteria for such a rating, since the March 26, 2004 
effective date of the grant of service connection and 
assignment of a 70 percent rating.

The VAOPT notes, to include those of May 2004, March 2006, 
and February 2008, as well as the September 2004 and November 
2006 VA examination reports, reflect that the veteran has 
been employed full time by the city of Durham throughout the 
appeal period.  Moreover, a May 2004 VAOPT note indicated 
that the veteran had been married for 34 years and had three 
children, the September 2004 VA examination report reflects 
that the veteran does not get out much but plays with his 
grandchildren, a January 2006 VAOPT note indicated that he 
had a "strained" relationship with his wife and that he had 
few friends but liked to hang out at a sports bar, and the 
November 2006 VA examination report reflects that he is close 
to his children, but has no friends and limited recreational 
and leisure pursuits.  

Perhaps most significantly, the November 2006 examination 
report shows that the veteran was working full time in 
accounting and was not missing any time from work.  While he 
reported that he had no friends, he remained married.  Thus, 
whatever difficulties the veteran has experienced at work and 
in his family relationships, his full time employment and his 
relationships with family members reflect that his 
occupational and social impairment is not total.

In addition, May and August 2004 VAOPT notes reflects that 
the veteran was well groomed, had normal speech, linear and 
goal directed thought processes, a reactive and congruent 
affect, fair to good insight and judgment, and denied 
suicidal and homicidal ideation as well as hallucinations.  A 
September 2004 treatment note of Dr. Kallianos reflects that 
the veteran was oriented, with normal memory and appropriate 
mood and affect.   On the September 2004 and November 2006 VA 
examinations, the veteran was neatly and appropriately 
groomed and dressed, did not have impaired thought process or 
communication, delusions or hallucinations, indicated that he 
did chores around the house, was oriented to time and place, 
and his remote and recent memory were adequate.  Subsequent 
VAOPT notes reflect similar symptoms, indicating that the 
veteran was "cognitively intact," with some passive 
suicidal ideation, a symptom listed in the criteria for a 70 
percent rating.

Thus, the evidence reflects that veteran has not experienced 
total occupational or social impairment, or exhibited any 
symptoms reflecting this level of impairment since March 26, 
2004; a 100 percent rating is therefore not warranted.

This conclusion is supported by the Global Assessment of 
Functioning (GAF) scores assigned throughout the appeal 
period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.  A GAF score of 41-50 indicates 
serious symptoms (e. g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupation, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The VAOPT notes include GAF scores of 60 (September 2004), 45 
(August and September 2005), 61 (August 2005 VA hospital 
discharge summary), and 50 (November 2006).  The GAF score on 
the September 2004 VA Examination was 45, while the GAF score 
on the November 2006 VA examination was 50.  The GAF scores 
of 50 or less would indicated an inability to keep a job or 
maintain social relationships, but the undisputed record 
shows that the veteran is in fact maintaining full time 
employment and some social relationships.

Accordingly, the weight of the evidence is against a finding 
that the veteran's disability meets or approximates the 
criteria for a rating in excess of 70 percent.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2008).

As to the veteran's tinnitus, the version of Diagnostic Code 
6260, in effect since June 13, 2003 provides that only a 
single evaluation can be provided for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral. Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
under the old or new versions of the rating criteria.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis for assigning more than a single, 10 percent rating for 
bilateral tinnitus, the claim for an initial schedular rating 
higher than 10 percent for bilateral tinnitus must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the veteran indicated in an August 2005 VAOPT 
note that he had been demoted at his job because he could not 
concentrate, and indicated in a January 2005 statement that 
his tinnitus affects his ability to do his job.  However, 
there is no indication that the veteran's PTSD or tinnitus, 
separately or together, have markedly interfered with his 
employment (i.e., beyond that contemplated in the assigned 
rating at each stage).  Cf.  38 C.F.R. § 4.1 ("Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").  Nor has either 
disability been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation 
for either PTSD or tinnitus is not warranted.  38 C.F.R. § 
3.321(b)(1).

Based on the foregoing, the preponderance of the evidence 
reflects that a higher initial rating is not warranted for 
either the veteran's PTSD or his tinnitus.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
at 53.


ORDER

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.

Entitlement to an initial rating higher than 10 percent for 
tinnitus is denied.


REMAND

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran has been diagnosed with bilateral 
knee arthritis in VA and private treatment records, and the 
September 2004 VA joints examination report indicated a 
diagnosis of left knee arthritis and right knee strain.  The 
veteran has claimed in written statements and during the 
September 2004 VA examination that he injured his knees when 
he fell in a hole while on night patrol in Vietnam.  

There are no service treatment notes indicating such an 
injury, and the April 1969 VA examination report indicated 
that the lower extremities were normal.  However, the 
veteran's service personnel records, as well as the records 
of his unit, 3d Battalion, 9th Marines, 3d Marine Division, 
reflect that the veteran participated in numerous combat 
operations.  Moreover, an August 2004 "buddy statement" 
reflects that the veteran experienced many miles of foot 
patrols in the jungle.  He has also been awarded service 
connection for PTSD on the basis of combat stressors.  Thus, 
although, as the RO noted in the July 2008 SSOC, stepping in 
a hole may not constitute "engaging in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), the veteran's testimony 
as to his knee injury is consistent with the places, types, 
and circumstances of his service as shown by his service 
records, the official history of his unit, and the pertinent 
lay evidence.  See 38 U.S.C.A. § 1154(a)(1).  The Board thus 
accepts the veteran's account of his in-service bilateral 
knee injury.

Given that the veteran has also reported continuity of 
bilateral knee symptomatology since service, the evidence 
reflects the existence of a current bilateral knee disability 
that may be associated with an in-service bilateral knee 
injury.  The September 2004 VA joints examiner did not render 
an opinion as to the etiology of the veteran's bilateral knee 
disability, and the veteran's representative has requested 
that such an opinion be obtained prior to the Board rendering 
a decision in this case.

Therefore, the Board finds that the veteran must be scheduled 
for a VA examination in order to obtain the necessary 
information to determine the nature and etiology of his 
bilateral knee disability.

Accordingly, the claim for service connection for a bilateral 
knee disability is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination in order to determine the 
etiology of any curren knee disability.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
reviewed by the examiner.

After the examination and review of the 
record, the examiner should indicate the 
nature of any current knee disability.  
He should then render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's bilateral knee disability is 
related to his in-service knee injury.  
The reasons and bases for this opinion 
should be provided.

2.  If any benefit sought on appeal 
remains denied, issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


